Case 8:18-cv-02869-VMC-CPT Document 82 Filed 06/21/19 Page 1 of 2 PageID 838



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

THE HURRY FAMILY REVOCABLE
TRUST; SCOTTSDALE CAPITAL
ADVISORS CORPORATION and
ALPINE SECURITIES CORPORATION,
                                                            CASE NO.: 8:18-cv-02869
        Plaintiffs,

vs.

CHRISTOPHER FRANKEL,

      Defendant.
____________________________________/


             JOINT NOTICE REGARDING STATUS OF DISCOVERY DISPUTES

        Pursuant to Plaintiffs, The Hurry Family Revocable Trust; Scottsdale Capital Advisors

Corporation and Alpine Securities Corporation (collectively, the “Plaintiffs”), and Defendant,

Christopher Frankel’s (“Frankel”) (collectively, the “Parties”), Joint Notice Regarding Status of

Discovery Disputes (Doc. 66) and Agreed Motion to Extend Deadline to Confer and File Joint

Report (Doc. 72), and Plaintiffs Agreed Motion to Extend Deadline to Confer and File Joint Report

(Doc. 78), the Parties state that:

        1.      The Parties have met and conferred in effort to resolve their ongoing discovery

        disputes;

        2.      The Parties have been unable to resolve their ongoing discovery dispute regarding

        some of Frankel’s objections to Plaintiffs’ Request for Production of Documents.

        3.      Plaintiffs intend to file an Amended Motion to Compel Production of Documents

        but may hold filing the motion until after the July 2, 2019, hearing on Defendant’s Motion

        to Dismiss the Second Amended Complaint.

                                                1
Case 8:18-cv-02869-VMC-CPT Document 82 Filed 06/21/19 Page 2 of 2 PageID 839




Dated: June 21, 2019.                         Respectfully submitted,

 /s/ Margo J. Arnold                               /s/ Harold D. Holder
 Charles J. Harder                                 David C. Banker – FBN 352977
 E-mail: charder@harderllp.com                     E-mail: dbanker@bushross.com
 Jordan Susman                                     Harold D. Holder – FBN 118733
 E-mail: jsusman@harderllp.com                     E-mail: hholder@bushross.com
 Margo J. Arnold                                   BUSH ROSS, PA
 E-mail: marnold@harderllp.com                     1801 N. Highland Avenue
 HARDER LLP                                        Tampa, Florida 33602
 132 South Rodeo Drive, Fourth Floor               Phone: 813-224-9255
 Beverly Hills, CA 90212-2406                      Fax: 813-223-9620
 Tel: (424) 203-1600
 Fax: (424) 203-1601                               Attorneys for Defendant

 Kenneth G. Turkel – FBN 867233
 E-mail: kturkel@bajocuva.com
 Shane B. Vogt – FBN 257620
 E-mail: svogt@bajocuva.com
 BAJO | CUVA | COHEN | TURKEL
 100 North Tampa Street, Suite 1900
 Tampa, Florida 33602
 Tel: (813) 443-2199
 Fax: (813) 443-2193

 Attorneys for Plaintiffs



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 21, 2019, the foregoing document was filed with the
Court’s CM/ECF system, which will send electronic notice to all counsel of record.


                                            /s/ Margo J. Arnold
                                            Attorney




                                               2
